Citation Nr: 0716846	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-33 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1972 to 
July 1975.

These matters come before the Board of Veterans' Appeals 
(Board) from various rating decisions.  In August 2002, the 
RO granted the veteran service connection and assigned a 30 
percent rating for PTSD, effective December 10, 2001.  In 
February 2003, the veteran filed a notice of disagreement 
(NOD) with the assigned disability rating.

In April 2003, the veteran filed a claim for a TDIU and in a 
June 2003 rating action, the RO denied the veteran's claim 
for a TDIU.

In September 2003, the RO issued a statement of the case 
(SOC) regarding the veteran's claim for an initial higher 
rating for PTSD.  Also in September 2003, the RO confirmed 
the denial of a TDIU in a rating action.  In November 2003, 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) regarding the claim for 
an initial higher rating for PTSD and within the substantive 
appeal, the veteran disagreed with the RO's denial of a TDIU, 
which the RO accepted as an NOD as to that issue.

In February 2004, the RO issued an SOC on the claim of 
entitlement to a TDIU, and in June 2004, the veteran filed a 
substantive appeal (via a VA Form 9) with regard to that 
issue.

Because the claim for an higher initial rating for PTSD 
involves a request for a higher initial rating following the 
grant of service connection, the Board has characterized the 
claim in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  


In an April 2005 decision and remand, the Board denied the 
veteran's claim for a higher initial rating for PTSD, and 
remanded to the RO (via the Appeals Management Center (AMC) 
in Washington, DC, the claim for a TDIU, for further 
development.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court) regarding the issue of 
entitlement to an initial higher rating for PTSD.  In October 
2005, the parties filed a joint motion for partial remand 
arguing that the Court should vacate and remand the Board's 
April 2005 decision.  In an Order dated in October 2005, the 
Court granted this motion, vacating the April 2005 Board 
decision, with respect to the veteran's claim for an initial 
higher rating for PTSD, and remanding the matter to the Board 
for further proceedings consistent with the joint motion.

In April 2006, the Board notified the veteran that his 
attorney-representative was retiring from the practice of 
law, and of his options for appointing another representative 
or representing himself in this appeal.  Later that month, 
the Board received a signed statement from the veteran 
indicating that he wanted to represent himself in this 
appeal.

In May 2006, the Board remanded the claim for a higher 
initial rating for PTSD to the RO, via the AMC, for action 
consistent with the October 2005 joint motion for partial 
remand.  After completing the requested action, the RO 
continued the denial of the veteran's claim in excess of 30 
percent for PTSD (as reflected in the January 2007 
supplemental statement of the case (SSOC)) and returned the 
matter to the Board for further appellate consideration.

For the reasons set forth below, the matters on appeal are, 
again, being remanded to the RO via AMC.  VA will notify the 
appellant if further action, on his part, is required.




REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claims.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Regarding the veteran's claim for a TDIU, the Board notes 
that in the April 2005 remand, the Board directed the RO to 
afford the veteran a VA examination to obtain a medical 
opinion as to the affect of the veteran's service-connected 
PTSD on his employability.  However, review of the claims 
file reveals that the veteran has not been afforded such an 
examination.  As a medical opinion addressing unemployability 
is necessary to resolve the question of the veteran's 
entitlement to a TDIU, a remand of this matter for compliance 
with the examination request is warranted.  

Regarding the veteran's claim for an higher initial rating 
for PTSD, the Board notes that the last VA psychiatric 
examination was conducted in May 2003, which was more than 
four years ago.  As the veteran's claim for entitlement to a 
TDIU is presently being remanded for a VA examination to 
assess the veteran's employability, the Board finds that the 
claim for an initial higher rating for PTSD should also be 
remanded, as the VA examiner providing the TDIU opinion can 
also render the findings needed to assess the current 
severity of the veteran's service-connected PTSD  

Also as regards the examination being requested, the Board 
notes that the veteran's VA treatment records indicate that, 
in addition to PTSD, he is diagnosed with nonservice-
connected major depression; however, there are no findings as 
to which symptoms are attributable to the veteran's service-
connected PTSD and which symptoms are attributable to his 
nonservice-connected major depression.  The Board emphasizes 
that if it is not medically possible to distinguish the 
effects of service-connected and nonservice-connected 
conditions, the reasonable doubt doctrine mandates that all 
signs and symptoms be attributed to the veteran's service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998); 38 C.F.R. § 3.102 (2006).  Therefore, the VA 
examiner should also specify whether it is possible to 
distinguish symptoms attributable to each PTSD and major 
depression (as well as any other diagnosed psychiatric 
disorder).

Hence, the RO should arrange for the veteran to undergo VA 
psychiatric examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may result in denial of the claim for a higher initial rating 
for PTSD (as adjudication of this original claim will be 
based on consideration of the evidence of record) and shall 
result in denial of the claim for a TDIU.  See 38 C.F.R. § 
3.655(a),(b) (2006).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to the veteran by the appropriate VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Fayetteville, North Carolina, dated 
up to October 2006.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Fayetteville VAMC since October 2006, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2006) as regards 
requesting records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  In adjudicating the claim 
for a higher initial rating for PTSD, the RO must document 
its specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Fenderson, is 
appropriate.

As a final matter, the Board notes that prior to the 
recertification of the veteran's appeal to the Board, the 
veteran submitted a portion of a February 2007 VA treatment 
record reflecting a Global Assessment of Functioning (GAF) 
score.  However, the RO did not consider this evidence prior 
to recertifying the veteran's appeal to the Board.  As such, 
the RO must consider the additional evidence received, in the 
first instance, in adjudicating the appellant's claims.

In view of the foregoing, these matters are hereby REMANDED 
to the RO, via the AMC, for the following action:

1.  The RO should obtain from the 
Fayetteville VAMC all pertinent records of 
evaluation and/or treatment of the 
veteran's PTSD from October 2006 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran a 
letter requesting that the veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record that 
pertains to the claims on appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist at an 
appropriate VA medical facility, for 
evaluation of his PTSD and its affect on 
his employability.  The entire claims file 
must be made available to the psychiatrist 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions (to 
specifically include the veteran's 
description of his PTSD symptoms).  All 
necessary tests and studies, to include 
psychological testing, if warranted, 
should be accomplished (with all results 
made available to the psychiatrist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent (or frequency, 
as appropriate) of: memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions and/or hallucinations.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a GAF 
scale score representing the level of 
impairment due to the veteran's PTSD, and 
an explanation of what the score means.

If more than one psychiatric condition is 
diagnosed, in rendering the requested 
findings, the examiner should clearly 
differentiate any symptomatology 
attributable to the veteran's PTSD from 
that attributable to any other diagnosed 
psychiatric condition.  If it is not 
medically possible to do so, the examiner 
should clearly so state, and indicate that 
the findings rendered are reflective of 
overall psychiatric impairment.

The physician should also render an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or more probability) that-notwithstanding 
any impairment due to advancing age or 
nonservice-connected disability-the 
veteran's service-connected PTSD renders 
him unable to obtain or retain 
substantially gainful employment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence (to 
include the February 2007 VA treatment 
record) and legal authority (to include 
the Mittleider decision, cited above).  
Regarding the claim for an initial rating 
in excess of 30 percent for PTSD, the RO 
must specifically document its 
consideration of whether "staged rating," 
pursuant to Fenderson, cited to above, is 
appropriate.

8.  If any benefit sought on appeal is not 
granted, the RO must furnish to the 
appellant an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate timeframe.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

